Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 1 of 9




                  EXHIBIT E
  Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 2 of 9



                      香港国际仲裁中心
                   HKIAC/A13028 号仲裁案




                             徐宏标
                                                         第一申请人
                         柯铮光之遗产
                                                         第二申请人




                     绿洲投资集团有限公司
                                                       第一被申请人
                             俞乃奋
                                                       第二被申请人
                             俞乃雯
                                                       第三被申请人
                             俞乃筠
                                                       第四被申请人



             对仲裁裁决书的解释、更正和补充

     （依据香港国际仲裁中心2008 年9 月1日生效之仲裁规则作出）



仲裁庭：杨炎龙（首席仲裁员）、黄旭仑资深大律师（仲裁员） 、王雪华
              （仲裁员）


                                1
 Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 3 of 9



               对仲裁裁决书的解释、更正和补充
1．本案在原仲裁庭（由黄旭仑资深大律师、郑若骅资深大律师及首席仲裁员杨炎
  龙先生组成）在2018 年2 月28 日作出《最终裁决（利息与仲裁费除外）》 （下
  称“原仲裁裁决书”）后，仲裁庭因故作出调整且各方当事人亦有新的请求，
  为方便叙述，仲裁庭对本案程序作出以下回顾：

 (1)    2018 年3 月7 日，本案各方当事人收到原仲裁裁决书；

 (2)    2018 年3 月12 日，被申请人指定的仲裁员郑若骅资深大律师因履行公职
        正式辞任本案仲裁员；

 (3)    2018 年4 月6 日，第二申请人提交了《第二申请人之解释／更正／补充裁
        决申请书》及其附件。在该申请书中，第二申请人请求仲裁庭就原仲裁
        裁决书中第1、3、7 及8 项命令作出解释，更正或补充；

 (4)    2018 年4 月21 日，第一申请人提交了《第一申请人对于第二申请人之解
        释／更正／补充裁决申请书的书面回应》 （下称“《第一申请人的书面回
        应》”）及《第一申请人的诉讼与利息陈述》。在第一申请人的书面回
        应中第一申请人就原仲裁裁决书中第1 项命令要求仲裁庭作出补充；

 (5)    2018 年4 月24 日，原仲裁庭指出《第一申请人的书面回应》中的请求已
        超出香港国际仲裁中心机构仲裁规则（2008) （下称“(2008 年仲裁规
        则》”）第34 条及35 条规定的时限，并要求第一申请人向香港国际仲裁
        中心秘书处作出正式书面延期；

 (6)    2018 年5 月3 日，第一申请人提交书面意见并指出仲裁程序应在仲裁员
        得以替换之后继续，因此其4 月21 日所提交的请求并未超出《2008 年仲
        裁规则》第34 条及35 条的时限规定。与此同时，第一申请人强调其立
        场是不需要委派替换仲裁员。同日，被申请人提交其书面意见并指定王
        雪华博士作为本案替换仲裁员；

 (7)    2018 年5 月11日，香港国际仲裁中心秘书处（下称“港仲秘书处”）批
        准了第一申请人就原仲裁裁决书中第一顼命令作出补充的请求的延期申
        请。 同时港仲秘书处将就被申请人指定王雪华博士为替换仲裁员的申请
        一事联络王博士，并向其提供一份签署后的仲裁员任职，公正性与独立
        性声明，以及提供他在本案中的任职条件；

 (8)    2018 年5 月14 日，被申请人提交其书面意见对原仲裁裁决书的第1 项命
        令、第3 项命令、第5 项命令、第7 项命令以及第9 项命令的问题作了
        相关陈述；

 (9)    2018 年5 月18 日，第一申请人提交其书面意见并对原仲裁裁决书的第8
        项命令作了陈述；

 (10)   2018 年5 月21日，仲裁庭指示各方当事人将等到香港国际仲裁中心就被
        申请人指定的替换仲裁员问题进行确认后再处理相关问题。香港国际仲

                               2
 Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 4 of 9



        裁中心随后于5 月25 日将王雪华博士填妥并签署的仲裁员任职声明、简
        历及收费建议发给各方当事人；

 (11)   2018 年6 月5 日，港仲秘书处通知各方当事人己启动确认替换仲裁员的
        确认程序；

 (12)   2018 年8 月28 日，香港国际仲裁中心在听取各方当事人数轮意见和评论
        之后，确认了王雪华博士作为被申请人方的替代仲裁员；

 (13)   2018 年9 月5 日，仲裁庭通知本案各方当事人将对第二申请人的解释／更
        正／补充裁决申请和讼费事宜作出进一步指示；

 (14)   2018 年9 月8 日，第二申请人向仲裁庭请求允许各方当事人就第二申请
        人解释／更正／补充裁决申请和讼费事宜进行先行协商。被申请人随后于
        2018 年9 月11 日向仲裁庭表示同意第二申请人的前述提议，而第一申
        请人于2018 年9 月12 日向仲裁庭表示不同意第二申请人的提议，并要
        求仲裁庭对上述问题作出指示；

 (15)   2018 年9 月13 日，仲裁庭通知各方当事人表示支持第二申请人的上述
        请求，并指示各方当事人先行就第二申请人解释／更正／补充裁决申请和
        讼费事宜的时间表进行协商。若各方当事人无法在9 月21 日前就上述问
        题达成协议，届时再向仲裁庭申请程序性指令；

 (16)   2018 年9 月27 日，因各方当事人并未协商成功，仲裁庭指示各方当事
        人在2018 年10 月25 日之前就解释／更正／补充裁决申请提交书面陈述，
        并同时指示各方当事人在对上述事宜作出裁定以后再行处理讼费和利息
        问题；

 (17)   2018 年10 月25 日，被申请人向仲裁庭申请将提交关于原仲裁裁决更正
        ／解释／补充意见的时限短暂延长至2018 年10 月29 日。同日，仲裁庭批
        准了被申请人的前述延期要求。

．现根据（1）第二申请人提交于2018 年4 月6 日提交的《第二申请人之解释／更
2
  正／补充裁决申请书》； (2）第一申请人于2018 年4 月21 日提交的《第一申
  请人对于第二申请人之解释／更正／补充裁决申请书的书面回应》； (3）第一申
  请人于2018 年10 月25 日提交的“第一申请人对于第二申请人之解释／更正／补
  充裁决申请书的书面回应” ; (4）第二申请人于2018 年10 月29 日提交的“第
  二申请人就解释、更正、补充裁决申请之补充书面意见”；以及（5）被申请人
  于2018 年10 月29 日提交的对申请人解释／更正／补充裁决请求作出的书面意见
  回复，同时根据《2008 年仲裁规则》第33, 34 及35 条的规定，仲裁庭现就第
  一申请人与第二申请人提出的5 项请求作出如下决定：

 (1)    驳回就原仲裁裁决书裁决第1 项命令进行补充及更正的请求

        理由：原仲裁裁决书第1 项命令内容为： “命令莜脚清人(/9(裁决作th
        之H起豹4 周内)虐度象庭房产与L:h 人或真揩定豹第三力签署一份有


                               3
Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 5 of 9



             ：海功 地产买卖分何少＃将九亭序铹时所有灰转幼给
     关九亭荷铹时 (1
     参殷殷东或真着定豹第三方。”

     第一申请人在《第一申请人的书面回应》中请求仲裁庭对该项命令作出
     补充，并请求将命令更改为： “命令被申请人（从有关更正作出之日起
     的4 周内），促使绿庭房地产与申请人或其指定的第三方签署一份有关
     九亭商铺的上海市房地产买卖合同并将九亭商铺的所有权转让给参股股
     东或其指定第三方，而九亭商铺实际为上海市松江区涞寅路658 弄25-36
     号（无34 号）店铺，建筑面积约为2, 140. 30 平方米，及上海市松江区
     沪亭北路607 弄38 号3 层301. 302、303 店铺，建筑面积约为6, 625. 15
     平方米。”

     第一申请人主张该请求的理由为：原仲裁裁决的涉争协议和原仲裁裁决
     书中对于九亭商铺的定义并不详尽，因此，即便各方当事人并未在仲裁
     过程中对该问题有过任何争议，第一申请人与第二申请人认为依然有必
     要把九亭商铺所代表的实际财产列明，以免日后就履行或执行命令时产
     生不确定性。

     被申请人在其书面意见中主张，因两位申请人在整个仲裁过程中并未就
     上述问题提出过任何质疑或意见，且认为《4.28 协议》第3. 1 条对九亭
     商铺己有详尽的描述，因此仲裁庭并无就上述问题作出补充裁决的必
     要。与此同时，被申请人还强调，第一申请人所提及的执行裁决命令的
     不确定性问题，真正原因却是因两位申请人本身无法就如何分割九亭商
     铺问题达成共识所导致的，而并非因为裁决的表述问题。

     仲裁庭经查明发现，在本案涉争协议《关于执行＜股份重组初步协议＞的
     协议书》 （即《4.28 协议》）中的第3. 1 条己经对“九亭商铺”的定义
     作了颇为详细的说明，且在原仲裁裁决书第283 段中亦有所引述。具体
     引文如下：

           “在豇仄九亭绿庭荷竞房产项H麻燮用房约8000 -方米（真体囱
           括绽庭简办瑚沼街三窟魔业月房约6000 平力米和i 娜中'LfJ
           西侧全部厨业用房约2000 平方米夕”

     与此同时，仲裁庭认为，根据2017 年5 月17 日庭审誊本第3 至第4 页
     显示，两位申请人在庭审前或庭审中都并未就上述问题提出过任何的质
     疑或争议。具体引文请参见如下：

           "%'J 姐:是不很在这一段刀力],没 狱这个九亭厨镩有＃么舁
           少的。
           许先全：九亭厨绷资脊司题豹。
           郏小姐:&有问题，没有争灰时。
           i4决璞：没有争次时。猫一的争w,因为还没有交蒺。
           郑小姐:多少还是这两搽别攀豹图纸孜了没有， ) 不是约1200
           米。
Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 6 of 9



           详先牛：对，对那个厨撼本身时烂质，或者是勉脚时厉黄，或者
           是面积，原了是没有异次豹。”

     鉴于（1）本案涉争协议，即《4.28 协议》中己经对“九亭商城”的定
     义作了详细的描述；以及（2）第一申请人与第二申请人并未在开庭前或
     庭审过程中就九亭商铺的定义范围问题提出过任何质疑或意见，仲裁庭
     驳回第一申请人与第二申请人就原仲裁裁决书裁决第1 项命令进行补充
     和更正的请求。

  ） 批准更正原仲裁裁决书裁决第2 项命令的请求。
 (2

     理由：原仲裁裁决书裁决第2 项命令内容为： “命令被脚清人哪｛裁决
     之S起的4 $内夕虐逆第一玻脚清人指定时第三力与四季花城签署A2 型
     别I 豹      房预售分何)＃完成看关时预售登iS手续。 ,,

     第一申请人与第二申请人在申请中请求仲裁庭将该项命令更正为“命令
     被申请人（从有关更正作出之日起的4 周内）促使第一被申请人指定的
     第三方与四季花城签署A2 型别墅的《销售合同》并完成所有相关手
     续。”

     第一申请人与第二申请人主张该请求的理由为本案所涉A2 型别墅已于
     2013 年取得《建设工程竣工规划验收合格证》，因此别墅的转让应当签
     署《销售合同》及完成与之有关的手续，而非商品房预售合同及预售登
     记手续。被申请人对上述问题都并无异议。

     有鉴于此，仲裁庭同意并批准将原仲裁裁决书裁决第2 项命令更正为：
     “命令被申请人（从有关更正作出之日起的4 周内）促使第一被申请人
     指定的第三方与四季花城签署A2 型别墅的《销售合同》并完成所有相关
     手续。”

 (3) 驳回就原仲裁裁决书裁决第3 项命令进行补充及更正的请求。

     理由：原仲裁裁决书裁决第3 项命令内容为： “希令各芳贫裁决304 至
     324段豹我示在裁决作丛之H起4周内清结＃支付看关四季花珑与第一蕨
     功
     L/_J7_人豹广务。”

     第一申请人与第二申请人在申请中请求仲裁庭将该项命令作出补充，并
     建议将该命令更正为“为清结有关四季花城与第一被申请人的债务，被
     申请人应当向申请人指定的第三方（即四季花城）支付金额相当于‘人
     民币27, 043,906. 83 元扣除港币42, 115 元（注：港币应按照中国人民银
     行有关2018 年2 月 29 日当时日的汇率换算成人民币）和人民币
     3, 127, 591. 77 元’的人民币。”

     第一申请人与第二申请人主张该请求的理由为仲裁庭仅对有争议的清结
     项目作出决定，但并未提及各方已达成一致的清结项目金额，也并未命
     令被申请人对达成一致的项目进行清洁和支付，属裁决遗漏事项。而被


                              5
Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 7 of 9



     申请人主张就双方达成一致的清结项目，各方当事人已在庭审时明确表
     示无需仲裁庭处理该等问题，因此仲裁庭无须进行任何补充裁决。

     仲裁庭认为，根据2017 年5 月19 日庭审誊本第8 页记录显示，各方当
     事人在庭审时己经达成一致并明确表示仲裁庭无须处理该等问题。具体
     引文如下：

           "a.主猾：拢似这之,拢脚矽 庭看JZ 句圬想跟大家，有一些葱
           法葱踉大家琬一下。肤先拢脚＃宫脏谢三万律顺分作，将这个，
           这些应 对属赁务朦结方面豹闻H
                       tThJ'/7!Fj,形围 小了。本采拢脚llt有
           一系列，一个比哀夫豹蒲车堕厕；里面看糟当多时项厚，雳要，
           双方有争次，现在是缩/J7。霭想#裁 憩膺楚 7 解 劝是,对
           于那些双万已经赵力＃功次豹那些项H，是否双力功甫患劝是，三
           力豹点忽劝是菀，矽裁庭在这个律裁裁决望面是不刀再处理了，
           这是第一，这个应该是答案是‘对时’，对吗?
                            夕,
             b.彭先全：对。

     鉴于各方当事人在庭审时己经达成一致并明确表述仲裁庭无须处理该等
     问题，仲裁庭驳回第一申请人与第二申请人就原仲裁裁决书裁决第3 项
     命令进行补充和更正的请求。

 ） 批准就原仲裁裁决书裁决第7 项命令进行更正的请求。
(4

     理由：原仲裁裁决书裁决第7 项命令内容为： “命今第一菝功湾人(/{
     裁决作胁之S起时2 个刀内)虐度绿洲科钊拜让真历持 豹四委花城20%
     豹殷权子绿豪贸易。”

     第一申请人与第二申请人在申请中请求仲裁庭将该项命令更正为“命令
     第一被申请人（从裁决作出之日起的2 个月内）促使上海绿庭科创生态
     科技有限公司转让其所持有的四季花城20％的股权予绿豪贸易” 。

     第一申请人与第二申请人主张该请求的理由是原仲裁裁决书中所述“绿
     洲科创”己于2015 年7 月30 日被更名为“上海绿庭科创生态科技有限
     公司” ，因此请求仲裁庭进行更正。被申请人则主张该项请求不符合
      KK2008 年仲裁规则》第34. 1 条规定的更正条件，且两方申请人在庭审过
     程中从未提出过更名的问题，因此仲裁庭不应予以支持。

     仲裁庭认为，原仲裁裁决书中提及的第一被申请人的“上海绿洲科创生
     态科技有限公司”己于2015 年7 月30 日更名为“上海绿庭科创生态科
     技有限公司” ，并在《国家企业信用信息公示系统》中己有体现，且被
     申请人对此事实并无争议。尽管第一申请人与第二申请人并未在庭审过
     程中提及此项更名请求，但考虑到裁决的整体性与有效性，仲裁庭在衡
     量公平与效率原则的基础上决定支持该请求。

     有鉴于此，仲裁庭同意并批准将原仲裁裁决书裁决第7 项命令更正为
     “命令第一被申请人（从裁决作出之日起的2 个月内）促使上海绿庭科

                                 6
 Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 8 of 9



       创生态科技有限公司转让其所持有的四季花城20％的股权予绿豪贸
       易”。

  (5) 驳回就原仲裁裁决书裁决第8 项命令进行补充及更正的请求。

      理由：原仲裁裁决书裁决第8 项命令内容为： “命令莜勒芽人(4(上述
      第16 项希令履厅后豹4 周内)按4. 28 功玟肘第2.2. 1(4)条煮友裁决第
      232(4) (a) (b) (c) 第233 段豹我示支付调整后豹瑗终金额。 ,,

      第一申请人与第二申请人在申请中请求仲裁庭对该项命令进行补充说
      明，并建议更正为“［最终金额］ = [1.5 亿人民币〕＋ ［申请人向被申请
      人支付的转让四季花城股权可能支付的对价（扣除上海绿庭科创生态科
      技有限公司转让四季花城 20％股权予绿豪贸易的应纳税款） ]
      [11,244,613.21 元人民币］”。

      第一申请人与第二申请人主张该请求的理由是希望仲裁庭可就上述命令
      的细节作进一步解释以防止日后不必要的争议。被申请人则主张裁决对
      此问题作了清晰表述，亦无歧义，不属于遗漏部分，因此仲裁庭无权作
      出解释。

      鉴于原仲裁裁决书正文第232 段和第233 段己对调整后的最终金额问题
      做出了明确且清晰的表述，且在仲裁庭无权进一步审理或审阅新证据的
      情况下，仲裁庭驳回第一申请人与第二申请人就原仲裁裁决书裁决第8
      项命令进行补充和更正的请求。

3．本决定书构成仲裁裁决书的一部分，与仲裁裁决书具有同等的法律效力。




                               7
Case 8:18-cv-03546-PWG Document 35-5 Filed 03/04/19 Page 9 of 9




  日期： 2018 年12 月｝q 日

  仲裁地： 香港




         王雪华                                黄旭仑
         仲裁员                                仲裁员




                          杨炎龙
                         首席仲裁员
